NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 1/3/2022, in response to the non-final office action mailed 9/2/2021.  
  Claims 41-47, 50-56, and 58-63 are pending.  Claims 48 and 49 have been canceled.  Claim 62 and 63 are newly added.
Withdrawn claims 43, 46, 47, 51, 54, and 59 are rejoined herein.  Claims 55, 56, and 58 are canceled herein.
Claims 41-47, 50-54, and 59-63 are being allowed on the merits in this office action.  

Examiner acknowledges the supplemental drawings filed 1/3/2022.  The claims are officially accepted herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Denial of priority - withdrawn
Examiner acknowledges that claim 50, as set forth herein, has full written support in view of Table 4 of the parent foreign priority application GB1522548.5.
The earliest filing date for the instant application is deemed to be the filing date of GB1522548.5, which was filed 12/21/2015.  

Election/Restrictions- Rejoinder
Withdrawn claims 43, 46, 47, and 51 are rejoined herein.  Because all the species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 11/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Claims 41-47, 50-53, and 60-63 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 54 and 59, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 55, 56, and 58 (identified as Group III in the restriction requirement mailed 11/17/2020), directed to the invention(s) of a method for treating a disease require have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings- withdrawn
The objection of the drawings is withdrawn in view of the supplemental drawings filed 1/3/2022.

Claim Objections- withdrawn
The objection of claims 41, 42, 44, 45, 49, 50, 52, 53, 60 and 61 is withdrawn in view the amendment filed 1/3/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 41, 42, 44, 45, 49, 50, 52, 53, 60 and 61 are rejected under 35 U.S.C. 112, first paragraph, is withdrawn in view the amendment filed 1/3/2022. 

The rejection of claim 60 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 1/3/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Roach on February 7, 2022.
The claims have been amended as follows: 

45.	(Currently Amended) The DCCPM according to claim 41, wherein the StaP or StiP is stabilized by at least one cross link between one or more of the unnatural amino acids:

    PNG
    media_image1.png
    362
    235
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    392
    273
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    346
    188
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    325
    215
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    419
    275
    media_image5.png
    Greyscale
, where S5 is (S)-pentenylalanine, R5 is (R)-pentenylalanine, S8 is (S)-octenylalanine, R8 is (R)-octenylalanine, B5 is α, α-di-substituted pentenylalanine, B8 is α, α-di-substituted octenylalanine, and S-OAS and R-OAS are O-allylserine analogues.

50.	(Currently Amended) The DCCPM according to claim 41, wherein the BFL consists of 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (SMCC), a residue of succinimidyl 4-(N-maleimidomethyl) cyclohexane-1-carboxylate, where Z is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (AMAS), a residue of N-α-maleimidoacet-oxysuccinimide ester, where Z is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (BMPS), a residue of N-β-maleimidopropyl-oxysuccinimide ester, where Z is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (GMBS
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (DMVS), a residue of N-δ-maleimidovaleryl-oxysuccinimide ester, where Z is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (EMCS), a residue of N- ε-malemidocaproyl-oxysuccinimide ester, where Z is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (LC-SMCC), a residue of succinimidyl 4-(N-maleimidomethyl) cyclohexane-1-carboxy-(6-amidocaproate), where Z is
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (DSG), a residue of disuccinimidyl gluterate, where Z is not present
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
and

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (DSCDS), a residue of disuccinimidyl-cyclohexl-1,4-diester, where Z is not present 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



51.	(Currently Amended) The DCCPM according to claim 50, wherein the StaP or StiP [[CPA]] is linked to a first end of the BFL covalently, and the BAC is linked to a second end of the BFL covalently.

54.	(Currently Amended) A method for facilitating the uptake of a biologically active compound (BAC), which is a phosphorodiamidate morpholino oligonucleotide (PMO) having charge -1 to +1 at pH 7.5 into a cell comprising: 

wherein the StaP comprises a cross link between two unnatural amino acids of the peptide at positions i, i+4, and/or i, i+7, and the StiP comprises at least two cross links between at least three unnatural amino acids of the peptide at positions i, i+4, and i+11 [[ i+7]],
wherein each cross link is formed by a ring-closing olefin metathesis, and
wherein the BAC and StaP or StiP are covalently linked directly or via a bi-functional linker (BFL) to form a drug carrying cell penetrating molecule (DCCPM); and 
presenting said DCCPM to said cell in a vehicle.

55.	(Canceled)

56.	(Canceled)

58.	(Canceled)

63.	(Currently Amended) The DCCPM of claim 44, wherein the StaP or StiP is stabilized by at least one cross link between the unnatural amino acid R-octenylalanine and the unnatural amino acid S-pentenylalanine, or between the unnatural amino acid R-octenylalanine and the unnatural amino acid R-pentenylalanine.
Claims 41-44, 46, 47, 52, 53, and 59-62 are allowed set forth in the claim amendment filed 1/3/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A drug carrying cell penetrating molecule (DCCPM) comprising: i. a biologically active compound (BAC), and ii. a stapled peptide (StaP) or a stitched peptide (StiP) which can cross a biological membrane, which BAC and StaP or StiP are covalently linked directly or covalently linked via a bi-functional linker (BFL), wherein the StaP or StiP is a stabilized peptide which has a stabilized conformation imposed upon it by cross linking, wherein each cross link is formed by ring-closing olefin metathesis, and wherein the BAC is a phosphorodiamidate morpholino oligonucleotide (PMO) having charge -1 to +1 at pH 7.5 is free the prior art.
The closest prior to the instant claims is Chu et al. (Med. Chem. Commun. 6:111-119 (2015)- cited in IDS filed 1/3/2022).
Chu et al. teach that hydrocarbon-stapled a-helical peptides are a new class of targeting molecules capable of penetrating cells (abstract).   The reference teaches specific staple positions (i, i+4, i+7 and i+11) (Fig. 1).
However, the reference does not teach or suggest that the biologically active compound is a specific form of an oligonucleotide with the specific charge range of -1 to +1 at pH 7.5.  
Accordingly, the instant claims are free the prior art.


Conclusion
Claims 41-47, 50-54, and 59-63 are allowed.  
Claims 41-44, 46, 47, 52, 53, and 59-62 are allowed set forth in the amendment filed 1/3/2022.  Claims 45, 50, 51, 54, and 63 are allowed as set forth in the above Examiner’s amendment.  Claims 55, 56, and 58 are cancelled herein.  
Claims 43, 46, 47, 51, 54, and 59 are rejoined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/           Primary Examiner, Art Unit 1654